DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 15-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 15, 18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen U.S. 2015/0182740 (herein referred to as “Mickelsen”) and in view of Long WO 2016/060983 (herein referred to as “Long”), Stein U.S. 2010/0030204 (herein referred to as “Stein”), and Wang U.S. 2002/0052602 (herein referred to as “Wang”).
7.	Regarding Claim 15, Mickelsen teaches a personalized atrial fibrillation ablation device (para 0157, “ablation catheter 20”) comprising:
An ablation panel (Fig. 32, para 0158 “one or more electrodes 530…of the ablation catheter 20) configured to create a desired pattern within a wall of a patient’s left atrium (para 0158 “disclosed ablation procedure can be the electrophysiological isolation/decoupling of key segments of the heart e.g. left atrium”) to eliminate atrial fibrillation (para 0158 “for the maintenance of atrial fibrillation”). 
Mickelsen teaches a plurality of electrodes on the ablation catheter (para 0158) however, Mickelsen fails to teach the ablation panel includes a first ablation element configured to encircle an ostium of a first pulmonary vein, a second ablation element configured to encircle an ostium of a second pulmonary vein, and a third ablation element configured to encircle an ostium of a third pulmonary vein, a first connecting 
However, Long teaches a catheter device for ablation (see whole document) in which there are three ablation elements encircle three pulmonary veins (see Fig. 19, A-D “pulmonary veins”, and ref nums 206, 208, 229, 225 with ablation electrodes residing on the catheters), and two connecting members (Fig. 19 ref nums 230, 242) that connect the first ablation element to the second ablation element (see Fig. 19) and the second ablation element to the third ablation element (see Fig. 19).  The multiple ablation elements ensure that rapid ablation therapy can be applied in order to generate effective ablation to the desired pulmonary veins (para 0080).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mickelsen and included the three ablation elements that encircle their respective pulmonary veins in order to ensure effective ablation to the targeted area.
	Stein teaches an ablation therapy apparatus in which the device is adapted to permit a flow of blood from the pulmonary vein to a mitral valve (abstract).  The device contains a base ring (Fig. 3B, ref num 230, para 0109 “loop of ablation tool 230”) configured to seat around a periphery of the patient’s mitral valve (para 0109 “loop of ablation tool 230 surrounds all four pulmonary veins 284 and, optionally, also mitral 
Wang teaches a medical device that grips cardiac tissue (abstract) such as the left atrium (para 0056, Fig. 2A).  This device contains an ablation panel (Figs. 18A-18C and 20, ref num 90) that contains a plurality of ablation elements (Fig. 20, ref nums 68 “ablators”) configured to ablate the cardiac tissue upon contact with it (para 0085).  The device also contains a base ring (Figs. 18A-18C and 20, ref num 94, which is pulled through channel 102), and at least one spring member connected between the ablation panel and the base ring (Fig. 20, ref num 100; para 0086 “the size and dimensions of the loop is adjusted by springs 100...interposted between ablators 68 on the probe 92 surface”).  The spring member provides the probe with flexibility in order to arrange and space the ablators dependent on the geometry of the cardiac tissue being ablated (para 0077 “the spacing between ablators 68 depends on the geometry of the cardiac tissue to be ablated.  The number of ablators….dimension of the ablators depend on the geometry…are placed and the requirements for probe flexibility”).  While features of an apparatus may be recited either structurally or functionally, claims directed to an 

8.	Regarding Claim 18, Mickelsen fails to teach further comprising a ring configured to engage a periphery of the patent’s mitral valve and the at least one spring member is connected between the ablation panel and the ring.
Stein teaches an ablation therapy apparatus in which the device is adapted to permit a flow of blood from the pulmonary vein to a mitral valve (abstract).  The device contains a base ring (Fig. 3B, ref num 230, para 0109 “loop of ablation tool 230”) configured to seat around a periphery of the patient’s mitral valve (para 0109 “loop of ablation tool 230 surrounds all four pulmonary veins 284 and, optionally, also mitral valve 286”).  While ablated, the device permits the blood flow via the base ring/loop by surrounding the mitral valve (para 0099, 0109-0110).  While Mickelsen teaches a loop in the device (Fig. 2) and that the device surrounds the selected tissue region (para 0119), there is no structure that facilitates blood flow through the tissue during ablation.  Since 
Wang teaches a medical device that grips cardiac tissue (abstract) such as the left atrium (para 0056, Fig. 2A).  This device contains an ablation panel (Figs. 18A-18C and 20, ref num 90) that contains a plurality of ablation elements (Fig. 20, ref nums 68 “ablators”) configured to ablate the cardiac tissue upon contact with it (para 0085).  The device also contains a base ring (Figs. 18A-18C and 20, ref num 94, which is pulled through channel 102), and at least one spring member connected between the ablation panel and the base ring (Fig. 20, ref num 100; para 0086 “the size and dimensions of the loop is adjusted by springs 100...interposted between ablators 68 on the probe 92 surface”).  The spring member provides the probe with flexibility in order to arrange and space the ablators dependent on the geometry of the cardiac tissue being ablated (para 0077 “the spacing between ablators 68 depends on the geometry of the cardiac tissue to be ablated.  The number of ablators….dimension of the ablators depend on the geometry…are placed and the requirements for probe flexibility”).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the 

9.	Regarding Claim 21, Mickelsen fails to teach the ablation panel includes a fourth ablation element configured to encircle an ostium of a first pulmonary vein, and a third connecting member connecting the third ablation element to the fourth ablation element.
Long teaches a fourth ablation element (Fig. 19, ref num 207, 224, where it encircles “B”) configured to encircle an ostium of a fourth pulmonary vein (see Fig. 19, encircles “B” which is a pulmonary vein”), and a third connecting member connecting the third ablation element to the fourth ablation element (Fig. 19, ref num 235, connects the third and fourth ablation elements together). The multiple ablation elements ensure that rapid ablation therapy can be applied in order to generate effective ablation to the desired pulmonary veins (para 0080).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mickelsen and included the three ablation elements that encircle their respective pulmonary veins in order to ensure effective ablation to the targeted area.


Long teaches the first ablation element, the second ablation element, and the third ablation element are constructed from a continuous wire of electrically conductive material (Fig. 19, see ref num 206 and 207, they are both continuous in all of the ablation elements, Col. 10 lines 35-38, “a flexible electrode may also be constructed in the form of a sequence of thin electrically conducting bands or rings mounted on a flexible catheter shaft”).  The electrodes are electrically connected together, as to define a common electrical potential (Col. 6 lines 29-32, claim 12).  This is so that the same electrical current may be applied to each electrode (Col. 6, lines 27-35).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mickelsen and included the continuous wire of electrically conductive material for the electrodes in order to create a common point for electrical potential.

11.	Regarding Claim 23, Mickelsen teaches the first ablation element, the second ablation element, and the third ablation element are each constructed from a separate wire of electrically conductive material such that each ablation element can be energized selectively (para 00115, Fig. 28 “each of the electrodes 530 is configured to be connected to a signal source through an independent wire 518…individual electrodes 530 can be assigned polarity and function in real time to optimize direction of current vectors during ablation”).

12.	Regarding Claim 24, Mickelsen teaches a delivery catheter, wherein the ablation panel is compressible to fit inside of a lumen within the delivery catheter (para 0162, the loop tensioner which is a part of the ablation elements of the ablation catheter “can be inserted into the catheter wire lumen”).

13.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen, Long, Stein, and Wang, and further in view Whayne U.S. 6,120,496 (herein referred to as “Whayne”).
14.	Regarding Claim 16, Mickelsen fails to teach the ablation panel further comprises a multiplicity of ostial fitment elements configured to engage each of the pulmonary veins connected to the patient’s left atrium.
However, Whayne teaches at least one alignment member configured to engage at least one pulmonary vein to hold the ablation device in alignment with the patient’s atrium (Alignment element, Fig. 66, ref num 278, Col. 28, lines 7-18).  This tapers the stiffness profile and prevents lateral movement of the device in order to provide stability (Col. 28, lines 49-55).  Therefore, if would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the first embodiment of Whayne that teaches an ablation element to have the alignment element in order to maintain stability in the pulmonary vein.

17 is rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen, Long, Stein, and Wang, and further in view of Sklar U.S. 2011/0286047 (herein referred to as “Sklar”).
16.	Regarding Claim 17, Mickelsen fails to teach the ablation panel further comprises a multiplicity of ostial fitment elements configured to engage each of the pulmonary veins connected to the patient’s left atrium.
However, Sklar teaches a multiplicity of ostial fitment members configured to engage each of the pulmonary veins connected to the patient’s left atrium (para 0058 “the anchor structurally expands radially outwardly so as to contact the pulmonary vein wall”; Fig.16, para 0101 “the anchor was seating in the right superior pulmonary vein and left superior pulmonary vein”; para 0102, “anchor seated in one of the right lower pulmonary vein and left lower pulmonary vein”).  Sklar also teaches that the anchor allows the catheter to maintain a position with respect to the target tissue that is being ablated (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mickelsen in order to include the alignment members as taught by Sklar in each vein in order to maintain position for ablation of the target tissue.

17.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen, Long, Stein, and Wang, and further in view of McLawhorn U.S. 2015/0066010 (herein referred to as “McLawhorn”).	
18.	Regarding Claim 19, Mickelsen as modified fails to teach a mesh material covering an opening within the ring.
.

19.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen, Long, Stein, and Wang, and further in view of Salvestro U.S. 2015/0190616 (herein referred to as “Salvestro”).
20.	Regarding Claim 20, Mickelsen teaches at least one trigger electrode configured to contact tissue on one side of an ablation pattern created by the ablation device (para 0127 “synchronization trigger can receive monitoring information through monitoring devices through the pacing inputs or through electrodes 530”).
However, Mickelsen as modified fails to teach a sensing electrode configured to contact tissue on another side of the ablation pattern created by the ablation pattern.
Salvestro teaches a sensing electrode (para 0057, “each electrode 415 is employed to sense an electrical potential in the tissue proximate the electrode 415”) configured to contact tissue on one side of an ablation pattern created by the ablation device.  Salvestro also teaches that the system includes sensing characteristics in order to allow the medical device to map for determining positioning and orientation of the .

21.	Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen and in view of Long, Stein, Wang, Whayne, McLawhorn and Salvestro.
22.	Regarding Claim 25, Mickelsen teaches an ablation panel (Fig. 32, para 0158 “one or more electrodes 530…of the ablation catheter 20) configured to create a desired pattern within a wall of a patient’s left atrium (para 0158 “disclosed ablation procedure can be the electrophysiological isolation/decoupling of key segments of the heart e.g. left atrium”) to eliminate atrial fibrillation (para 0158 “for the maintenance of atrial fibrillation”), a delivery catheter, wherein the ablation panel is compressible to fit inside of a lumen within the delivery catheter (para 0162, the loop tensioner which is a part of the ablation elements of the ablation catheter “can be inserted into the catheter wire lumen”), at least one trigger electrode configured to contact tissue on one side of an ablation pattern created by the ablation device (para 0127 “synchronization trigger can receive monitoring information through monitoring devices through the pacing inputs or through electrodes 530”).
Mickelsen teaches a plurality of electrodes on the ablation catheter (para 0158) however, Mickelsen fails to teach the ablation panel includes a first ablation element configured to encircle an ostium of a first pulmonary vein, a second ablation element 
However, Long teaches a catheter device for ablation (see whole document) in which there are three ablation elements encircle three pulmonary veins (see Fig. 19, A-D “pulmonary veins”, and ref nums 206, 208, 229, 225 with ablation electrodes residing on the catheters), and two connecting members (Fig. 19 ref nums 230, 242) that connect the first ablation element to the second ablation element (see Fig. 19) and the second ablation element to the third ablation element (see Fig. 19).  The multiple ablation elements ensure that rapid ablation therapy can be applied in order to generate effective ablation to the desired pulmonary veins (para 0080).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Stein teaches an ablation therapy apparatus in which the device is adapted to permit a flow of blood from the pulmonary vein to a mitral valve (abstract).  The device contains a base ring (Fig. 3B, ref num 230, para 0109 “loop of ablation tool 230”) configured to seat around a periphery of the patient’s mitral valve (para 0109 “loop of ablation tool 230 surrounds all four pulmonary veins 284 and, optionally, also mitral valve 286”).  While ablated, the device permits the blood flow via the base ring/loop by surrounding the mitral valve (para 0099, 0109-0110).  While Mickelsen teaches a loop in the device (Fig. 2) and that the device surrounds the selected tissue region (para 0119), there is no structure that facilitates blood flow through the tissue during ablation.  Since Stein teaches a similar device, in which the loop is utilized to maintain blood flow during ablation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mickelsen in order to include a base ring that surrounds the mitral valve to facilitate blood flow from the pulmonary veins to the mitral valve through ablation.
Wang teaches a medical device that grips cardiac tissue (abstract) such as the left atrium (para 0056, Fig. 2A).  This device contains an ablation panel (Figs. 18A-18C and 20, ref num 90) that contains a plurality of ablation elements (Fig. 20, ref nums 68 “ablators”) configured to ablate the cardiac tissue upon contact with it (para 0085).  The device also contains a base ring (Figs. 18A-18C and 20, ref num 94, which is pulled through channel 102), and at least one spring member connected between the ablation 
Whayne teaches at least one alignment member configured to engage at least one pulmonary vein to hold the ablation device in alignment with the patient’s atrium (Alignment element, Fig. 66, ref num 278, Col. 28, lines 7-18).  This tapers the stiffness profile and prevents lateral movement of the device in order to provide stability (Col. 28, lines 49-55).  Therefore, if would have been obvious to one of ordinary skill in the art 
McLawhorn teaches a mesh material covering an opening within the ring (Figs. 5-6A, ref nums 402 and 508, para 0035 “expandable mesh 402 in a circumferential ring 508”).  McLawhorn also teaches that the mesh is expanded in order to conform to the wall of the left atrium, as well as allows blood to continue to flow through the mesh during use (para 0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mickelsen to incorporate the mesh material with the ring as taught by McLawhorn in order to eliminate atrial fibrillation.
Salvestro teaches a sensing electrode (para 0057, “each electrode 415 is employed to sense an electrical potential in the tissue proximate the electrode 415”) configured to contact tissue on one side of an ablation pattern created by the ablation device.  Salvestro also teaches that the system includes sensing characteristics in order to allow the medical device to map for determining positioning and orientation of the device within the cavity that it resides (para 0045).  It is also indicative of whether an ablation has been successful (para 0045).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Mickelsen in order to include a sensing electrode as taught by Salvestro in order to determine whether the ablation was successful.


Long teaches a fourth ablation element (Fig. 19, ref num 207, 224, where it encircles “B”) configured to encircle an ostium of a fourth pulmonary vein (see Fig. 19, encircles “B” which is a pulmonary vein”), and a third connecting member connecting the third ablation element to the fourth ablation element (Fig. 19, ref num 235, connects the third and fourth ablation elements together). The multiple ablation elements ensure that rapid ablation therapy can be applied in order to generate effective ablation to the desired pulmonary veins (para 0080).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mickelsen and included the three ablation elements that encircle their respective pulmonary veins in order to ensure effective ablation to the targeted area.

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794